Oole, J.
The only question presented in this case for our determination, is whether a. recognizance for the appearance of an accused, at a specified term of court-binds the sureties therein for his appearance at the succeeding term, where no action is taken or order made in the case at the term specified in the bond. This question was, in effect, decided in the case of The State v. Brown et al. (16 Iowa, 314), where it was held that the sureties were liable. We are content with that ruling, and accordingly order that the judgment of the District Court, in this case, be
Affirmed.